                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  DAVID L. HOUSTON,                              )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )       No.:         3:20-CV-491-RLJ-DCP
                                                 )
  SGT. KIDD,                                     )
  OFFICER SPARKS, and                            )
  OFFICER KAEELER,                               )
                                                 )
               Defendants.                       )

                                     JUDGMENT ORDER

        For the reasons set forth in the Memorandum Opinion filed herewith, Defendants’ motion

 to dismiss [Doc. 28] is GRANTED, and this action is DISMISSED WITH PREJUDICE.

        Because the Court CERTIFIED in the Memorandum Opinion that any appeal from this

 decision would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

 leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

               IT IS SO ORDERED.

                                                            ENTER:


                                                                      s/ Leon Jordan
                                                                United States District Judge




  ENTERED AS A JUDGMENT
  /s/ LeAnna R. Wilson
  CLERK OF COURT




Case 3:20-cv-00491-RLJ-DCP Document 32 Filed 07/30/21 Page 1 of 1 PageID #: 128
